DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 5, 6, 9, 10, 12, and 13 are objected to because of the following informalities:
Claims 5, 6, 12, and 13 are missing spaces in “portionconfigured”, “firstportion”, “surfacesconfigured”, and/or “secondportion” [sic]. E.g. “portionconfigured” should be “portion configured”.
Claim 2 recites “a shift fork”, while claim 3 which depends upon claim 2 recites “the at least one shift fork”. In claim 2, “a shift fork” should be changed to “at least one shift fork”, which is understood to be the scope of claim 2 both in light of dependent claim 3 and in light of the use of the open-ended claim language “comprising” (See MPEP § 2111.03).
Likewise, claim 9 recites “a shift fork”, while claim 10 which depends upon claim 2 recites “the at least one shift fork”. In claim 9, “a shift fork” should be changed to “at least one shift fork”, which is understood to be the scope of claim 9 both in light of dependent claim 10 and in light of the use of the open-ended claim language “comprising” (See MPEP § 2111.03).
(Examiner note: Claim 15 recites “a shift fork”; while claim 15 does not have any dependent claims which recite “at least one shift fork”, the scope of the claim term “a shift fork” in claim 15 is understood to be “at least one shift fork” both in light of the applicant’s use of the term “a shift fork” to mean “at least one shift fork” in other portions of the claims/specification and in light of the open-ended claim language “comprising”.)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the shift collar" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Parent claim 15 recites a “first shift collar” and a “second shift collar”. It is unclear whether “the shift collar” in claim 17 refers to “the first shift collar” or “the second shift collar”, or whether it is referring to a third shift collar. Furthermore, claim 17 recites “a portion of the shift collar is received between the first shift collar and the second shift collar”. It is also unclear how either a portion of the first or the second shift collar may be received between the first and second shift collars when that portion would be a part of one of the shift collars it is received between. Claim 17 cannot be examined further on the merits due to this indefiniteness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Downs (US 2015/0053027).
Downs discloses:
Re claim 1. A vehicle power transfer unit assembly, comprising:
an input shaft (30);
an intermediate shaft (32) at least partially surrounding the input shaft;
a central shaft (170) adjacent the input shaft;
a peripheral shaft (198) at least partially surrounding the central shaft;
a first shift collar (320) operable between a first position where torque is transferred from the input shaft to the intermediate shaft and a second position where torque is not transferred from the input shaft to the intermediate shaft (para. [0039]-[0040]); and
a second shift collar (180) operable between a third position where torque is transferred from the input shaft to the peripheral shaft and a fourth position where torque is transferred from the input shaft to the central shaft (para. [0041]).
Re claim 2. The vehicle power transfer unit assembly of claim 1, further comprising a shift fork (330, 220. The claim uses the open ended language “comprising”. Additionally, child claim 3 recites “the at least one shift fork”) operable to shift the first shift collar to at least one of the first position and the second position and to shift the second shift collar to at least one of the third position and the fourth position.
Re claim 3. The vehicle power transfer unit assembly of claim 2, further comprising an actuator ([0008], [0038], [0071]) that moves or causes movement of the at least one shift fork in two directions.
Re claim 4. The vehicle power transfer unit assembly of claim 1, further comprising a first spring (1016, [0064]) configured to bias the first shift collar toward the first position and a second spring (1018, [0064]) configured to bias the second shift collar toward the third position.
Re claim 5. The vehicle power transfer unit assembly of claim 1, wherein the first shift collar (320) includes a first portion configured to selectively be engaged with a first portion of the input shaft and (ii) a second portionconfigured to selectively be engaged with a first portion of the intermediate shaft (Fig. 4; [0038]).
Re claim 6. The vehicle power transfer unit assembly of claim 5, wherein the second shift collar (180) includes (i) a first portionconfigured to engage with a portion of the input shaft and (ii) a second portion configured to selectively be engaged with a portion of the peripheral shaft (Fig. 4; [0039], [0041]).
Re claim 7. The vehicle power transfer unit assembly of claim 6, wherein the second shift collar (180) includes a third portion configured to be selectively engaged with a portion of the central shaft (170) ([0031], [0066], [0068]).
Re claim 8. The vehicle power transfer unit assembly of claim 3 wherein the actuator includes a motor (1002) that rotates an output shaft, and a drive member that is coupled to the output shaft to linearly move the shift fork in at least one of the two directions ([0063], [0007], [0008]).

Re claim 9. A vehicle power transfer unit assembly, comprising:
an input shaft (30) configured to receive a torque;
an intermediate shaft (32) surrounding at least part of the input shaft;
a central shaft (170) adjacent the input shaft and configured to transfer the torque to a differential gear assembly;
a peripheral shaft (198) surrounding at least part of the central shaft and configured to transfer the torque to the differential gear assembly;
a first shift collar (320) operable between a first position where the torque is transferred from the input shaft to the intermediate shaft via the first shift collar and a second position where the torque is not transferred from the input shaft to the intermediate shaft via the first shift collar (para. [0039]-[0040]);
a second shift collar (180) operable between a third position where the torque is transferred from the input shaft to the peripheral shaft via the second shift collar and a fourth position where torque is transferred from the input shaft to the central shaft via the second shift collar (para. [0041]); and
a shift fork (330, 220. The claim uses the open ended language “comprising”. Additionally, child claim 10 recites “the at least one shift fork”) movable relative to the first shift collar and the second shift collar, the shift fork operable to move the first shift collar between the first position and the second position and to move the second shift collar between the third position and the fourth position.
Re claim 10. The vehicle power transfer unit assembly of claim 9, further comprising an actuator ([0008], [0038], [0071]) that moves the at least one shift fork relative to the first shift collar and the second shift collar.
Re claim 11. The vehicle power transfer unit assembly of claim 8, further comprising a first spring (1016, [0064])  configured to bias the first shift collar toward the first position and a second spring (1018, [0064]) configured to bias the second shift collar toward the third position, wherein the shift fork selectively moves the first shift collar to the second position against the force of the first spring on the first shift collar, and the shift fork selectively moves the second shift collar to the fourth position against the force of the second spring on the second shift collar.
Re claim 12. The vehicle power transfer unit assembly of claim 8, wherein the first shift collar (320) includes (i) a firstportion having one or more coupling surfaces configured to engage with one or more coupling surfaces on a portion of the input shaft to couple for co-rotation the first shift collar with the input shaft, and (ii) a second portion having one or more coupling surfacesconfigured to engage with a one or more coupling surfaces on a portion of the intermediate shaft to couple for co-rotation the first shift collar with the intermediate shaft (Fig. 4; [0038]).
Re claim 13. The vehicle power transfer unit assembly of claim 12, wherein the second shift collar (180) includes (i) a firstportion having one or more coupling surfaces configured to engage with one or more coupling surfaces on a portion of the input shaft to couple for co-rotation the second shift collar and the input shaft and (ii) a secondportion having one or more coupling surfaces configured to engage with one or more coupling surfaces on a portion of the peripheral shaft to couple for co-rotation the second shift collar with the peripheral shaft (Fig. 4; [0039], [0041]).
Re claim 14. The vehicle power transfer unit assembly of claim 13, wherein the second shift collar includes a third portion having one or more coupling surfaces at a distal end of the second shift collar configured to engage with one or more coupling surfaces on a portion of the central shaft to couple for co-rotation the second shift collar with the central shaft(170) ([0031], [0066], [0068]).

Re claim 15. A vehicle power transfer unit assembly, comprising:
an input shaft (180) configured to receive a torque;
an intermediate shaft (32) surrounding at least part of the input shaft;
a central shaft (170) adjacent the input shaft;
a peripheral shaft (198) surrounding at least part of the central shaft;
a first shift collar (320) having a first position wherein the first shift collar is coupled for co-rotation to both the input shaft and the intermediate shaft, and the first shift collar having a second position wherein the first shift collar is not coupled to both the input shaft and the intermediate shaft such that the input shaft and intermediate shaft are not co-rotated via a coupling by the first shift collar when the first shift collar is in the second position; (see also rejections above)
a second shift collar (180) having a third position wherein the second shift collar is coupled for co-rotation to both the input shaft and the peripheral shaft, and the second shift collar has a fourth position wherein the second shift collar is coupled for co-rotation to both the input shaft and the central shaft; (see also rejections above)
an actuator ([0008], [0038], [0071]); and
a shift fork (330, 220) driven by the actuator relative to the first shift collar and the second shift collar to move the first shift collar to and between the first position and the second position and to move the second shift collar to and between the third position and the fourth position (see also rejections above).
Re claim 16. The vehicle power transfer unit assembly of claim 15 wherein the shift fork (330, 220. See “Claim Objections” hereinabove for interpretation of the term “a shift fork”, which is understood to mean “at least one shift fork”.) has at least one position in which the shift fork engages the first shift collar but not the second shift collar, and the shift fork has at least one other position in which the shift fork engages the second shift collar but not the first shift collar ([0008]. See also rejections above).
Re claim 18. The vehicle power transfer unit assembly of claim 16 which also includes a first spring that biases the first shift collar toward the first position, and a second spring that biases the second shift collar toward the third position. (See rejection of claim 4 hereinabove)
Re claim 19. The vehicle power transfer unit assembly of claim 15 wherein the actuator includes a motor (1002) that rotates an output shaft (1008; [0045]) and a coupling (including 2002, 2050; [0050]) between the output shaft and the shift fork, wherein the coupling translates the rotary motion of the output shaft to linear motion to linearly drive the shift fork ([0063], [0007], [0008]).
Re claim 20. The vehicle power transfer unit of claim 19 wherein the output shaft (1008) includes a threaded portion (1082; [0047]) and the coupling (2050) includes a drive shaft having a threaded portion (2060) engaged with the threaded portion of the output shaft so that rotation of the output shaft in a first direction moves the drive shaft away from the motor, and rotation of the output shaft in a second direction moves the drive shaft toward the motor ([0047], [0045], [0050], [0063], [0007], [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         

/WILLIAM C JOYCE/               Acting Supervisory Patent Examiner of Art Unit 3658